EX-10.2 3 ex10_2.htm EXHIBIT 10.2

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT is made this 20th day of April, 2011, by and between
XZERES WIND CORP., a Nevada corporation (the "Company") having its principal
place of business at 9025 SW Hillman Court, Building 31 Suite #3126,Wilsonville,
Oregon 97070 and ROCHESTER POWER SAVER, INC., a New York corporation (the
"Consultant") and MICHAEL DANA (the “Principal”), each having an address at 35
Mooring Line Drive, Rochester, New York 14622.

 

RECITALS:

 

WHEREAS the Company has acquired substantially all of the assets of the
Consultant pursuant to the terms of an Asset Acquisition Agreement (the “Asset
Acquisition Agreement”) by and among, the Consultant, the Principal and Lisette
Dana, as sellers, and the Company, as purchaser; and

 

WHEREAS the Principal is the principal shareholder of the Consultant; and

 

WHEREAS in connection with the aforementioned acquisition, the Consultant has
agreed to provide consulting services to the Company on the terms and conditions
set forth herein; and

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto, intending to be legally bound hereby, do hereby
agree as follows:

 

a) Engagement.

 

The Company hereby retains the Consultant as a consultant to provide consulting
services with respect to (a) the manufacture of the products heretofore
manufactured by the Consultant and sold to the Company pursuant to the terms of
the Asset Acquisition Agreement, (b) the sales of said products to customers,
and (c) product development for all current and future products of the Company;
and the Consultant hereby accepts such retention upon the terms and conditions
hereinafter set forth. The Consultant agrees that its services hereunder shall
be provided by the Principal and that the Principal shall devote substantially
all of his business time, skill, labor and attention to the services required of
the Consultant under this Agreement and shall perform such services in a manner
consonant with the duties of such position.

 

b) Term.

 

The term of this Agreement shall commence on the date hereof (the “Commencement
Date”) and shall terminate on the third (3rd ) anniversary thereof, unless
sooner terminated pursuant to the provisions of Article 5 of this Agreement.

 

c) Certain Responsibilities of Consultant and Principal.

 

i) Rules, etc. The Consultant agrees that it will comply with all laws, rules,
regulations and special instructions applicable to it in the performance of its
duties (including without limitation legal and proper rules established and
special instructions given to the Consultant by the Company).

  

 

 

ii) Relevant Information. The Consultant and Principal each agree that it or he
will make available to the Company any and all material information of which it
or he has knowledge that is relevant to the business of the Company (the
“Business”), which includes, but may not be limited to the providing of energy,
electricity, renewable energy and clean energy and will make all suggestions and
recommendations which it or he feels will be of benefit to the Company.

 

iii) Other Business Opportunities. The Consultant and Principal shall make all
business opportunities with which it becomes familiar pertaining to the Business
available to the Company and will not make available any such business
opportunities to any other person or entity nor to itself or himself
individually.

 

iv) Ownership rights. The Consultant and Principal agree that any intellectual
property and other property rights in any work product, discoveries, or
inventions, related to the business of the Company including but not limited to
anything related to energy, electricity, renewable energy or clean energy,
developed by the Consultant and/or the Principal during the term of this
Agreement (collectively, the “IP”) including, without limitation, all patents,
copyrights, trademarks, service marks and other intellectual property rights
related thereto, shall be deemed to be owned exclusively by the Company. The
Consultant and Principal further acknowledge that all IP which are developed by
it (solely or jointly with others) during the term of the consultancy are “works
for hire” (to the greatest extent permitted by applicable law) but that, in the
event that same are not deemed to be worked for hire, the Consultant and
Principal each hereby unconditionally and irrevocably transfer and assign to the
Company any and all rights, title and interest the either the Consultant or
Principal may currently have (or in the future may have) by operation of law or
otherwise in or to any IP. The Consultant and Principal each agree to execute
and deliver to Company any transfers, assignments, documents or other
instruments necessary or appropriate to vest complete title and ownership of any
IP, and all associated rights, exclusively in Company pursuant to this
Agreement. The Consultant and Principal each acknowledge and agree that, in the
event of any violation the covenants contained in this Section 3.4, the Company
will have no adequate remedy at law. The Consultant and Principal each
accordingly agree that in the event of any violation of this Section 3.4, the
Company shall be entitled to specific performance and other equitable relief in
addition to any other relief at law to which it may be entitled.

 

d) Consulting Fee.

 

During the term of this Agreement, the Company shall pay to the Consultant for
its services hereunder:

 

i) Base Consulting Fee. A base consulting fee of One Hundred Five Thousand
($105,000) Dollars per annum, payable bi-weekly by direct deposit to the bank
account within the United States designated by Consultant.

 

ii) Commissions. In addition to the base consulting fee a commission (the
"Commission") equal to five (5%) percent of all Net Sales directly resulting
from the sales activities of the Consultant. For purposes hereof "Net Sales"
shall mean net revenues, on a cash basis, from sales after returns and
allowances, and after other necessary eliminations and adjustments are made, all
calculated in accordance with generally accepted accounting principles,
consistently applied.

2

 

 

iii) Company's Rights to Decline Orders. The Company shall have the absolute
right to decline any order placed through the Consultant without any liability
to the Consultant for a Commission. The Company will use its best efforts to
determine and pay the Commission on a monthly basis within fifteen (15) days
after the end of each month. The determination by the Company of the Commission
shall be submitted in writing to the Consultant. Except for any specific
objections with respect to which the Consultant gives the Company notice within
thirty (30) days following the Consultant being given the Company's
determination, the determination of the Company shall be final and binding on
the Consultant and anyone else interested therein without any right of review,
appeal or redetermination.

 

e) Termination of Consultancy.

 

The retention of the Consultant by the Company shall terminate (the "Termination
Date") upon the occurrence of any of the following:

 

i) End of Term. The end of the term of this Agreement, as provided in Article 2
hereof;

 

ii) Death. The death of the Principal;

 

iii) Disability. At the option of the Company, the Disability of the Principal
for a continuous and consecutive three (3) month period. "Disability" shall mean
the Principal's inability to render either (a) for a period of three (3)
consecutive months or (b) in the aggregate of ninety (90) days in any
consecutive six month period, services hereunder by reason of a disability, as
determined by the written medical opinion of an independent medical physician
mutually acceptable to the Consultant and the Company. If the Consultant and the
Company cannot agree as to such an independent medical physician, each shall
appoint one medical physician and those two physicians shall appoint a third
physician who shall make such determination. If the Principal shall be Disabled,
shall thereafter return to work and shall thereafter become Disabled, then such
latter Disability shall be deemed a continuation of the former Disability (and
not a new Disability) unless the Principal has returned to work on a full time
basis and has substantially performed all of his duties for a period of four (4)
continuous and consecutive weeks;

 

iv) For Cause. The giving of written notice by the Company to the Consultant of
termination for Cause. "Cause" shall mean any one or more of the following, as
determined by the Company in good faith: (a) the willful or knowing failure or
refusal of the Consultant substantially to perform its duties hereunder; (b) the
breach by the Consultant or Principal of any of the material obligations of the
Consultant and/or Principal under this Agreement; (c) the engaging by the
Consultant or Principal in: (i) an act of fraud, (ii) an illegal or criminal
act, (iii) a dishonest act, or (iv) misconduct materially injurious to the
Company, monetarily or otherwise, including but not limited to any action which
holds the Consultant or the Company in public disrepute; (d) a breach by the
Consultant of any fiduciary duty to the Company; (e) malfeasant or negligent
conduct; or (f) any violation by the Consultant or Principal of any Federal or
state securities law; or (g) a breach by the Principal of any restrictive
covenants contained in the Asset Acquisition Agreement or this Agreement.

3

 

 

f) Effect of Termination.

 

In the event of the termination of the Consultant’s consultancy for any of the
reasons set forth in Article 5 hereof, all sums payable to the Consultant shall
terminate as of the Termination Date and the Consultant shall only be entitled
to payment of any sums previously accrued hereunder.

 

g) Confidentiality of Information and Duty of Nondisclosure.

 

i) Acknowledgment. The Consultant and Principal each acknowledge and agree that
the Consultant’s engagement by the Company under this Agreement necessarily
involves his understanding of and access to certain trade secrets and
confidential information pertaining to the Business as well as relationships
with customers and suppliers of the business of the Company.

 

ii) Confidentiality. Accordingly, the Consultant and Principal each agree that
at all times during the term of this Agreement and thereafter, it and he will
not, directly or indirectly, without the express authority of the Company unless
directed by applicable legal authority having jurisdiction over the Consultant
and/or Principal, disclose to or use for the benefit of any person, firm or
entity (a “Person”), or himself, any files, trade secrets, proprietary
information or other Confidential Information concerning the Company or its
Business. Further, the Consultant and Principal each agree that it and he will
not, directly or indirectly, remove or retain, without the express prior written
consent of the Company, any figures, calculations, letters, papers, records,
documents, instruments, drawings, designs, programs, or any copies thereof, or
any information or instruments derived therefrom, or any other similar documents
or information of any type or description, however such information might be
obtained or recorded and on whatever medium such information may be contained,
arising out of or in any way relating to the Company or its Business obtained as
a result of or in connection with his retention, heretofore or hereafter, by the
Company. The Consultant and Principal each acknowledge that all of the foregoing
constitutes proprietary information, which is the exclusive property of the
Company. As used in this Section 7.2, “Confidential Information” shall mean any
information relating to this Agreement, the Business or affairs of the Company,
and information relating to financial statements, customer identities, potential
customers, employees, suppliers, servicing methods, equipment, programs,
strategies and information, analyses, profit margins or other proprietary
information used by the Company in connection with its business.

 

iii) Limitations on Obligations. From and after the Termination Date, the
restrictions set forth in this Article shall not apply to such information which
is then in the public domain, if the Consultant or Principal was not
responsible, directly or indirectly, for permitting such information to enter
the public domain without the consent of the Company.

 

h) Covenant Not to Compete.

 

i) Consideration. This covenant between the Consultant and Principal, on one
hand, and the Company, on the other hand, is being executed and delivered by the
parties in consideration of the covenants of the Company and the Principal
contained in this Agreement and the agreement of the Company to acquire
substantially all of the assets of the Consultant pursuant to the Asset
Acquisition Agreement.

4

 

 

ii) Non-Compete. The Consultant and Principal each hereby agree that during the
term of this Agreement and for a period commencing on the termination of the
consultancy hereunder for any reason whatsoever, with or without cause,
voluntarily or involuntarily, and ending three (3) years after the Termination
Date (the “Restricted Period”), except on behalf of the Company, it and he will
not, directly or indirectly, as agent, employee, consultant, representative,
stockholder, manager, member, partner or in any other capacity, own (other than
through the passive ownership of less than one percent (1%) of the publicly
traded shares of any Person), operate, manage, control, engage in, invest in
(other than through the passive ownership of less than one percent (1%) of the
publicly traded shares of any Person) or participate in any manner in, act as a
consultant or advisor to, render services for (alone or in association with any
Person), or otherwise assist any Person that engages in or owns, invests in,
operates, manages or controls any venture or enterprise that directly or
indirectly engages or proposes to engage in any business competitive with any
portion of the Business anywhere in the world (the “Territory”).

 

iii) Non-Solicitation. Without limiting the generality of the provisions of
Section 8.2, the Consultant and Principal each hereby agree that during the
Restricted Period, it and he will not, except on behalf of the Company, directly
or indirectly, solicit, or participate as agent, employee, consultant,
representative, stockholder, manager, partner or in any other capacity in any
business which solicits business from any Person which is or was a customer or
supplier of the Business at any time during the three (3)-year period preceding
the date of such solicitation, or from any successor in interest to any such
Person for the purpose of securing business or contracts related to any portion
of the Business.

 

iv) Interference with Relationships. .

 

(1) During the Restricted Period, the Consultant and Principal each shall not,
directly or indirectly, as agent, employee, consultant, distributor,
representative, stockholder, manager, member, partner or in any other capacity,
request, directly or indirectly, that any suppliers, customers or clients of the
Company, or other Persons sharing a business relationship with the Company
curtail or cancel their business with the Company, or in any other way interfere
with any such business relationships with the Company, or otherwise take action
which might be to the material disadvantage of the Company.

 

(2) During the Restricted Period, the Consultant and Principal each shall not,
without the prior written consent of the Company, except on behalf of the
Company, directly or indirectly, as agent, employee, consultant, distributor,
representative, stockholder, manager, member, partner or in any other capacity,
employ or engage, or recruit or solicit for employment or engagement, any person
(i) who is employed or engaged by the Company or any of its affiliates, (ii) who
was employed or engaged by the Company within six (6) months of such contact, or
otherwise seek to influence or alter any such person’s relationship with the
Company .

 

v) Blue-Pencil. If any court of competent jurisdiction shall at any time deem
the term or any particular restrictive covenant contained in this Article 8 too
lengthy or the Territory too extensive, the other provisions of this Article 8
shall nevertheless stand, and the Restricted Period and/or the Territory shall
be reduced to such duration or size of such court shall determine to be
permissible.

5

 

 

i) Certain Remedies.

 

i) Accounting. The Consultant and Principal each agree that upon a breach of any
of the covenants set forth in Article 7 or 8, the Company shall be entitled to
an accounting and payment by the Consultant and Principal of all profits
realized by it or him as a result of any such violation, in addition to the
injunctive relief set forth in Section 9.2.

 

ii) Injunctive Relief. The Consultant and Principal each acknowledge and agree
that the covenants set forth in Articles 7 and 8 are reasonable and necessary
for the protection of the Company’s business interests, that irreparable injury
will result to the Company if the Consultant and/or Principal breaches any of
the terms of Article 7 or 8 and that in the event of any actual or threatened
breach by the Consultant and/or Principal of any of the provisions contained in
Article 7 or 8, the Company will have no adequate remedy at law. The Consultant
and Principal each accordingly agree that in the event of any actual or
threatened breach by it or him of any of the provisions contained in Article 7
or 8, the Company shall be entitled to injunctive and other equitable relief,
without the necessity of showing actual monetary damages and without posting any
bond or other security, in addition to pursuing any other remedies available to
it for such breach or threatened breach, including the recovery of any damages.

 

iii) Independent Covenants. The provisions of Articles 7 and 8 shall be read and
construed and shall have effect as separate, severable and independent
provisions or restrictions, and shall be enforceable accordingly. The existence
of any claim or cause of action which the Consultant and/or Principal may have
against the Company shall not constitute a defense or bar to the enforcement of
any of the covenants contained in Articles 7 and 8.

 

iv) Costs of Enforcement. In addition thereto, if the Company must resort to
litigation to enforce any of the covenants contained in Article 7 or 8, the
Company shall be entitled to recover from the Consultant and/or Principal all of
its costs of enforcement, including reasonable attorneys' fees.

 

v) Extension of Covenant. If the Company must resort to litigation to enforce
any of the covenants contained in Article 8 which has a fixed term, then such
term shall be extended for a period of time equal to the period of such breach,
beginning on the date of a final court order (without further right of appeal)
acknowledging the validity of such covenant or, if later, the last day of the
original fixed term of such covenant.

 

j) Survival of Obligations. Notwithstanding anything contained in this Agreement
to the contrary, the obligations of the Consultant and Principal under Articles
7 and 8, and the rights and remedies of the Company under Article 9 shall
survive the termination of the Consultant's services hereunder for any reason
whatsoever.

 

k) Non-Disparagement. Consultant will not, at any time, during or after this
Agreement, directly or indirectly, publish or communicate disparaging or
derogatory statements or opinions in any way about the Company or its
affiliates, including but not limited to disparaging or derogatory statements or
opinions about the Company’s management, products or services, to any third
party. It shall not be a breach of this section for Consultant to testify
truthfully in any judicial or administrative proceeding or to make statements or
allegations in legal filings based upon the Consultant’s reasonable belief and
are not made in bad faith. The Company will not, at any time, during or after
this Agreement, directly or indirectly, publish or communicate disparaging or
derogatory statements or opinions about Consultant to any third party unrelated
to the Company. It shall not be a breach of this section for the Company, or its
employees to testify truthfully in any judicial or administrative proceeding or
to make statements or allegations in legal or government filings that are based
on the Company’s reasonable belief and are not made in bad faith.

6

 

 

l) Consultant Representations.

 

The Consultant and Principal represent and warrant to the Company, knowing and
intending that it shall rely thereon, as follows:

 

i) No Violations. The execution and delivery of this Agreement by the Consultant
and Principal, and the performance by the Consultant and Principal of their
obligations hereunder, does not violate any other agreement or contract to which
the Consultant and/or Principal is a party or by which it or he may be bound.

 

ii) Authority. The Consultant and Principal have the power and authority to
enter into this Agreement and this Agreement constitutes the valid, legal and
binding obligation of the Consultant and Principal, enforceable in accordance
with its terms.

 

iii) No Prior Obligations. Principal is under no obligation to any former
employer or any other person which is in any way inconsistent with, or which
imposes any restriction upon, Consultant's or Principal’s undertakings under
this Agreement.

 

iv) Counsel. The Consultant and Principal have reviewed this Agreement with John
I. Menard, Esq., a member of the Bar of the State of New York.

 

m) Successors.

 

i) The Consultant. This Agreement is personal to the Consultant and, without the
prior express written consent of the Company, shall not be assignable by the
Consultant.

 

ii) The Company. This Agreement shall inure to the benefit of and be binding
upon the Company, and its affiliates, successors and assigns.

 

n) Miscellaneous.

 

i) Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, applied without reference to
principles of conflict of laws.

 

ii) Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

iii) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

7

 

 

If to the Consultant

and/or Principal: 35 Mooring Line Drive

Rochester, New York 14622

with a copy to: John I. Menard, Esq.

Van Loon Menard, Attorneys at Law

1 South Washington Street, Suite 410

Rochester, New York 14614



 



If to the Company: at its then principal place of business

 

with a copy to: Paul M. Petigrow, Esq.

Lampf, Lipkind, Prupis & Petigrow, P.A.

80 Main Street, Suite 350

West Orange, New Jersey 07052-5482

 

or to such other address as any party hereto shall have furnished to the others
in writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

 

iv) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

v) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 

vi) Entire Agreement. This Agreement contains the entire agreement between the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.

 

vii) Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement, to the extent
necessary to the intended provision of such rights and the intended performance
of such obligations.

 

viii) Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

ix) Headings. The headings in this Agreement are for the convenience of
reference only and shall not be deemed to define, limit, or describe the scope
and intent of this Agreement, or any article or section thereof, or to alter or
affect the interpretation of any provision thereof.

8

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

XZERES WIND CORP.

By: /s/David N. Baker

David N. Baker, Chairman of the Board

 

ROCHESTER POWER SAVER, INC., Consultant

By: /s/Michael Dana

Michael Dana, President

 

/s/Michael Dana

MICHAEL DANA, Principal



9

 

 

